Award reversed and claim dismissed, with costs to the appellant against the State Industrial Board, upon the ground that the accident did not arise out of and in the course of the employment. The deceased was a plant worker; the accident happened in the street, not within the confines of the employer’s premises. The risk of travel was not a risk of the employment. (See Matter of Marks v. Gray, 251 N. Y. 90; Matter of Kowalek v. New York Cons. R. R. Co., 229 id. 489; Matter of DeVoe v. N. F. State Bailways, 218 id. 318; Matter of Parisi v. Whitmore, Bauber & Vidnus, 230 App. Div. 140; Matter of Carter v. Gordiner & Warring Co., 230 N. Y. 597.) Rhodes, McNamee and Crapser, JJ., concur; Hill, P. J., dissents, with a memorandum, in which Heffernan, J., concurs.